office_of_chief_counsel department of the treasury internal_revenue_service washington d c number info release date conex-104346-04 cc intl b01 index ----------------------- ----------------------------- ---------------------------------------------- ----------------------------------------------------------------------------- ---------------------------------------- --------------------------------- dear ------------ this letter is in response to your request for income_tax information concerning non- u s military members and their spouses who reside in the united_states under a north atlantic treaty organization nato visa you asked for information about the appropriate tax_return filing_status inclusion of amounts in gross_income and the availability of certain tax_credits when a non-u s military member’s income is exempt from u s taxation under article x of the agreement between the parties to the north atlantic treaty regarding the status of their forces nato sofa or sofa q a can a nato dependent spouse use the filing_status of single the marital status of every individual required to file a federal_income_tax return is determined by the individual’s status on the last day of his or her tax_year which is december for most taxpayers sec_7703 of the internal_revenue_code the code thus a taxpayer who is married and lives with his or her spouse on the last day of the tax_year is considered married for tax purposes the tax_return filing options available to a taxpayer who is married are married filing a joint_return or married filing a separate_return because no provision of the nato sofa changes this filing_status requirement a nato dependent spouse can not elect to file as a single_taxpayer q b if a non-u s military member present in the u s and his or her nato dependent spouse file a joint_return i must the non-u s military member’s nato sofa income be included in the joint_return and ii is the non-u s military member considered a resident_alien if a non-u s military member residing in the u s and his or her nato dependent spouse elect to file a joint_return the member’s nato salary would remain exempt from tax and would not be reported on their joint_return further if they file a joint_return the non-u s military member is considered a resident_alien a non-u s citizen is a resident_alien if he or she meets the substantial_presence_test described in sec_7701 of the code the first paragraph of article x of the nato sofa makes clear that the period in which a non-u s member is in the u s solely for purposes of performing his or her official duties is not taken into account in determining whether he or she satisfies the substantial_presence_test see sec_894 of the code which provides that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer only those days in which the non-u s military member is in the u s for reasons other than the performance of his or her official duties would be considered for purposes of the substantial_presence_test even if a non-u s military member does not meet the substantial_presence_test the member may file a joint_return if the member’s nato dependent spouse is a resident_alien article x of the sofa does not address the residence or domicile of the member’s dependents a nato dependent spouse will therefore be a resident_alien under the substantial_presence_test if the spouse is in the united_states for a sufficient number of days although days of presence as a member of the immediate_family of a full-time_employee of an international_organization are excluded for purposes of the substantial_presence_test nato is not an international_organization for this purpose sec_7701 a i and b ii - iii of the code see also sec_301_7701_b_-3 defining international_organization as any public international_organization that has been designated by the president by executive_order as being entitled to enjoy the privileges exemptions and immunities provided for in the international organizations act u s c if the nato dependent spouse is a resident_alien because he or she is in the united_states for a sufficient number of days the spouse must file a form_1040 as a resident_alien unless as discussed in q below he or she claims benefits as a resident of another country under an income_tax treaty with the united_states the correct filing_status would be married_filing_separately rather than single unless the spouses elect to file a joint_return under sec_6013 of the code the first paragraph of article x of the nato sofa provides that w here the legal incidence of any form of taxation in the receiving state here the united_states depends upon residence or domicile periods during which a member of a force or civilian component is in the territory of that state by reason solely of his being a member of such force or civilian component shall not be considered as periods of residence therein or as creating a change_of residence or domicile for the purposes of such taxation emphasis added if the nato dependent spouse is a resident_alien by virtue of the substantial_presence_test the nato dependent spouse and the non-u s military member may elect to file a joint_return even if the member does not meet the substantial_presence_test sec_6013 of the code if they make this election then the non-u s military member is treated as a resident_of_the_united_states for purposes of chapter of the code for all of such tax_year sec_6013 of the code even if the non-u s military member is treated as a resident_of_the_united_states by reason of an election under sec_6013 of the code the member’s nato salary would remain exempt from tax under article x of the sofa which provides that m embers of a force or civilian component shall be exempt from taxation in the receiving state on the salary and emoluments paid to them as such members by the sending state or on any tangible movable property the presence of which in the receiving state is due solely to their temporary presence there q c can a nato dependent spouse use the head_of_household filing_status the head_of_household filing_status is available only to an individual who is not married as of the end of the tax_year and who maintains as his or her home a household that constitutes for more than one-half of such tax_year the principal_place_of_abode of an unmarried child as a member of that household sec_2 of the code because a nato dependent spouse is not considered unmarried at the close of the taxable_year he or she can not file as a head_of_household q d can a resident nato dependent spouse use the married_filing_separately filing_status a taxpayer who is married at the end of the taxable_year can elect to file a separate_income tax_return using the married_filing_separately status q can a nato dependent spouse claim his or her children as dependents for exemption purposes generally an individual may claim another as a dependent on his or her federal_income_tax return if he or she satisfies five tests these tests are the member of household or relationship_test the joint_return_test the citizen_or_resident_test the income test and the support_test if the dependent is a child of the nato dependent spouse the member of household or relationship_test would be met for that child further to be claimed as a dependent by the nato dependent spouse the child must not have filed a joint_return and must be a u s citizen or resident or a resident of canada or mexico for some part of the nato dependent spouse’s tax_year the nato dependent spouse meets the income test for any child who is under or under and a full-time_student finally without a multiple_support_agreement or a child of divorced or separated parents the nato dependent spouse must provide more than half of a child's total support during the calendar_year to meet the support_test to figure whether a person has provided more than half of a child's total support the person must compare the amount he or she contributed to the child's support with the entire amount of support that child received from all sources including support the child provided from his or her own funds although the salary earned by the non-u s military member is exempt from tax that amount is considered in the support_test of a child if it is used to support the child consequently if a nato dependent spouse files a married_filing_separately return he or she would most likely not meet the support_test for a child if the nato dependent spouse’s income is significantly less than the income of the non-u s military member conversely if they file a joint_return the spouses would likely meet the support_test for their child a taxpayer must list the social_security_number ssn of any person for whom he or she claims a dependency_exemption if the dependent is a resident or nonresident_alien who does not have and is not eligible to get an ssn the dependent must apply for an individual_taxpayer_identification_number itin q can a nato dependent spouse claim the non-u s military member as a dependent for exemption purposes a spouse is never a dependent for federal_income_tax purposes q is a nato dependent spouse eligible for the earned_income_tax_credit to claim the earned_income_credit eic a taxpayer must meet several eligibility requirements identified in sec_32 of the code an individual who is a nonresident_alien for any portion of the tax_year is not eligible to claim the eic unless he or she is married and makes a joint_return election under sec_6013 or h of the code sec_32 of the code the code allows an eic to an eligible_individual only if he or she includes on the tax_return the individual’s and spouse’s if filing a joint_return taxpayer_identification_number tin sec_32 of the code solely for purposes of the eic a tin is with certain exceptions not pertinent here an ssn issued to the individual by the social_security administration ssa sec_32 of the code in the case of a married individual the eic is available only if the individual and spouse file a joint_return sec_32 of the code thus a nato dependent spouse can claim the eic only if he or she files a joint_return on form_1040 1040a or 1040ez with the non- u s military member and they both have ssns the social_security administration is authorized to issue ssns to aliens in certain situations c b of the social_security act u s c sec_405 as we understand this provision the nato dependent spouse would be entitled to an ssn because he or she is entitled to work in the united_states you are correct that the non-u s military member is entitled to receive a not valid for employment ssn but some choose not to do so the not valid for employment ssn issued to these individuals is a valid ssn for purposes of the eic to claim the eic the non-u s military member must apply for and receive an ssn before filing the joint_return a taxpayer with a qualifying_child can claim the eic a taxpayer without a qualifying_child can also claim the eic if a taxpayer has a qualifying_child that taxpayer cannot claim the credit for taxpayers without a qualifying_child a qualifying_child is one who meets relationship age and residency requirements sec_32 of the code the taxpayer’s own child meets the relationship requirement a child meets the age requirement if he or she is under or under and a full-time_student or any age if permanently_and_totally_disabled the child meets the residency requirement if he or she has the same residence as the taxpayer in the united_states for more than half of the tax_year the child is treated as having the same residence as the taxpayer during periods of temporary absences such as for education generally the taxpayer’s own school-age child who lives with the taxpayer in the united_states for more than half of the taxable_year is the taxpayer’s qualifying_child even if the child is away at school during part of the u s residency a taxpayer claiming the eic with a qualifying_child must identify the child on the tax_return by name age and tin sec_32 of the code schedule eic is used for this purpose the child’s tin like that of the taxpayer must be an ssn not a foreign identification_number fin as we understand the ssa’s implementation of c b of the social_security act until when the irs began issuing itins to aliens unable to receive ssns the ssa issued ssns to aliens who needed an ssn for federal tax purposes until the ssa issued ssns to aliens living in a state that required an ssn to apply for a driver’s license or to register a vehicle in the past the ssa also issued ssns to children who needed an ssn for school as you pointed out some older children who are permitted to work are entitled to an ssn as a result a taxpayer may have a qualifying_child who has an ssn and one who does not in this case the taxpayer can claim the eic only for the child with an ssn if the taxpayer has one or more qualifying children but none of the children has an ssn the taxpayer cannot claim the eic in addition to the eligibility requirements for the taxpayer and the three requirements for the qualifying_child the statute includes certain income requirements the taxpayer must have earned_income earned_income for an employee is wages salaries tips and other employee compensation that he or she includes in gross_income for the taxable_year sec_32 of the code the nato dependent spouse’s wages the amount in box of form_w-2 are earned_income but the non-u s military member’s salary is not this is a change in the law effective in tax_year the taxpayer’s earned_income and adjusted_gross_income agi cannot exceed certain amounts for tax_year the credit phases out completely when the taxpayer’s earned_income or agi if higher reaches dollar_figure in the case of a joint_return and two qualifying children the limits are lower for other filing statuses and for taxpayers with fewer than two qualifying children the statute also limits the amount of investment_income the taxpayer can receive for tax_year the investment_income cannot exceed dollar_figure for this purpose_investment income generally includes taxable and tax-exempt_interest dividends capital_gain_net_income certain rent and royalty net_income and passive_activity net_income q is a nato dependent spouse entitled to the additional_child_tax_credit for his or her children under certain circumstances a taxpayer may claim a non-refundable child_tax_credit to reduce the taxpayer’s tax_liability sec_24 of the code for a taxpayer to claim the child_tax_credit for his or her child the child must be under age at the end of the tax_year a resident or citizen of the u s and claimed as a dependent on the taxpayer’s return for the tax_year for tax_year a taxpayer may reduce his or her tax_liability by dollar_figure for each qualifying_child the dollar_figure credit is reduced however if the taxpayer reported agi of dollar_figure or more on a jointly filed return or dollar_figure or more on a married_filing_separately return a refundable additional_child_tax_credit may be available to a taxpayer who is entitled to take the child_tax_credit for a child but does not get the full benefit of the credit because the taxpayer’s tax_liability before taking the credit into account is less than the credit a refundable_credit allows a taxpayer to receive a refund even if the taxpayer has no tax_liability for the year a nato dependent spouse would be entitled to the additional_child_tax_credit only if his or her child is under age at the end of the tax_year a resident or citizen_of_the_united_states and claimed as a dependent on the taxpayer’s return for the tax_year if available the amount of the additional_child_tax_credit would be affected by a number of factors including the amount of qualifying children the earned_income of the taxpayer the social_security_taxes paid_by the taxpayer and whether the taxpayer reported an earned_income_credit q what impact does a tax_treaty have on filing options for such personnel treasury regulations provide special rules for dual resident taxpayers ie alien individuals who are both residents of the united_states pursuant to the internal laws of the united_states and residents of a treaty country pursuant to the treaty partner’s internal laws sec_301_7701_b_-7 if an individual is a resident of a foreign_country for treaty purposes and claims a treaty benefit as a nonresident_alien of the united_states to reduce his or her u s income_tax_liability for any income covered by a tax_treaty during a tax_year when he or she was a dual_resident_taxpayer then the law treats that individual as a nonresident_alien for purposes of computing the tax_liability for the portion of the taxable_year he or she was a dual_resident_taxpayer sec_301_7701_b_-7 if a nato dependent spouse is a resident of a country with which the united_states has an income_tax treaty in force the nato dependent spouse may be able to avoid classification as a resident_alien by claiming benefits under the treaty as a resident of the other country in this case the nato dependent spouse would have to file a form 1040nr rather than a form_1040 however classification as a nonresident_alien would make the spouse ineligible for the eic see sec_32 of the code a nonresident_alien is not an eligible_individual unless he or she is treated as a resident_of_the_united_states by reason of an election under sec_6013 or h q what substantiation is required when claiming an exemption from tax pursuant to a treaty for income below a certain level a taxpayer who takes the position that a treaty of the united_states overrules or otherwise modifies an internal revenue law of the united_states must disclose that position on form_8833 treaty-based return position disclosure under sec_6114 or sec_7701 sec_6114 of the code treasury regulations waive the reporting requirements in a number of situations including inter alia the taxation of income derived from dependent_personal_services sec_301_6114-1 reporting also is waived for an individual if otherwise reportable payments or income items received by the individual during the course of the taxable_year do not exceed dollar_figure in total sec_301 c thus no substantiation is required with respect to remuneration for personal services performed for an employer or in cases where the dollar_figure de_minimis_rule is satisfied if the individual must provide documentation he or she should use form_8833 q must the nato dependent spouse obtain a certificate_of_compliance subject_to exceptions prescribed by treasury regulations no alien may depart from the united_states unless he or she first obtains a certificate indicating that he or she has complied with all the obligations imposed by the income_tax laws sec_6851 of the code the law provides no exception for a nato dependent spouse i hope this information is helpful we consolidated information from several offices for this response please call the primary contact person ------------------ identification_number ------------- at --------------------- if you have any further questions robert a berkovsky branch chief office of associate chief_counsel income_tax accounting sincerely
